MATHEWS, J.
delivered the opinion of the court. From the documents, accompanying the statement of facts, agreed upon by the parties, it appears that the plaintiff claims the value of certain china and glass ware, procured and purchased by him for the appellee, at the request and in pursuance of orders, given by the latter which were not punctually executed. On account of the variance between the articles ordered by the appellee, and those procured an sent to him, both as to the things and their prices, he protested against receiving them on his own account, and refused to pay for them.
It is true he had them in possession, so far a was necessary for the purpose of entering the at the custom-house, and securing the duties but, this act, as the goods were to be landed, *6being equally beneficial to all who might be interested in the property, ought not to be prejudicial to him. It cannot alter the nature of the contract between the appellaut and appellee. The former, as factor, or attorney, could only bind the latter to the extent of the authority given, which, if not exactly attended to, must free him from every obligation arising out of the agreement.
Duncan for the plaintiff, Grymes for the defendant.
Ti'e evitleuce shews, that the orders of the priucipal were not executed by the agent, as they ought to have been.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed. with costs.